DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 objected to because of the following informalities:  
The claims are lacking specific structures and structural relationships between objects. The Examiner has interpreted such limitations in light of the disclosure, but the metes and bounds of the claims are often overly broad or undefined. A nonexhaustive list includes:
Claim 1 recites “a heating part”, however there is no clear relationship between the heating part and the rest of the invention. There is only a functional recitation.
Claim 5 recites “a knob inner” and “an insert”. It is unclear what either structure comprises, as the term “inner” and “insert” as overly broad. Furthermore, in review of the disclosure it is unclear if the light diffusing part and the knob inner are different structures or not.
Claim 6 recites “the first reflective surface is defined at a portion of a rear surface of the insert”. Both “a portion” and “the insert” are unclear as to structures. Furthermore “at a portion of a rear surface” is not a clearly defined location. The Examiner is unclear what relationship the structures have. The Examiner suggests “facing a rear surface of the insert”, “encompassing a rear surface of the insert”, etc. The relationship “at” is unclear if it is in the same space, connected to, or in the general region of.
Claim 8 similarly uses the limitation “at a central portion of the knob inner”. 
Claim 10 recites “a supporter”. It is unclear what function the supporter performs or what structure it comprises. Furthermore the Examiner suggests replacing “and that includes” with “wherein” if applicable. 
Claim 11 recites “… that protrude forward from a front surface of a position corresponding to a position of one of the one or more light sources”. In the interest of clarity, the Examiner suggests “that protrude forward from a front surface of the one or more light sources”. Defining the position of the light source does not add structure or function to the claim.
Claim 1 and 12 further recite “a knob body … that is configured to rotate with respect to a rotation shaft…”. The disclosure, and knowledge in the art, is that the knob body and the rotation shafe rotates with respect to the control panel. I.e. the claims as defined recite that the knob is rotating along the rotation shaft, the valve 152 is actually receiving the torque as noted in p. 79. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/056498, included on IDS.
Regarding claim 12, ‘498 teaches a knob assembly, comprising: 
a knob body (knob see fig. 1) configured to rotate with respect to a rotation shaft extended in a front-rear direction; 
a knob ring (5a, 24, 9) that is disposed at a rear side of the knob body, that has a diameter greater than a diameter of the knob body (see fig. 5), and that is coupled to a control panel (panel section 2); and 
a light source part (light source 21) that is disposed at the rear side of the knob body and that includes one or more light sources configured to irradiate light to the rear side of the knob body, wherein a portion of a rear surface of the knob body includes a first reflective surface (reflecting plate 32) configured to reflect light, and wherein a portion of a surface of the knob ring includes a second reflective surface (second reflection surface 24) configured to reflect light, the portion of the surface of the knob ring facing the knob body.

Regarding claim 13, ‘498 teaches that the knob ring further comprises: 
a plate (24); and 
a ring (5a) that surrounds an outer edge of the plate, that protrudes from the plate, that has a diameter greater than the diameter of the knob body, and that defines an exterior of the knob assembly, wherein the second reflective surface comprises (i) a third reflective surface defined at a portion of a front surface of the plate and (ii) a fourth reflective surface defined at a portion of an inner surface of the ring (see annotated fig. 5 above).

Regarding claim 14, ‘498 teaches a portion of the knob body is inserted into a space defined by the plate and the ring (see fig. 1).

Regarding claim 15, ‘498 teaches that the knob body comprises a light diffusing part configured to diffuse light (light diffusing member 25).

Regarding claim 16, ‘498 teaches that the knob body further comprises: 
a knob that defines an exterior of a front surface of the knob assembly and that defines an opening at a rear surface side defining a first inner space (see fig. 5), 
a knob inner (25) that is inserted into the first inner space and that defines an opening at a rear side defining a second inner space, and an insert that is inserted into the second inner space (shaft 7).

Regarding claim 17, ‘498 teaches that the first reflective surface is defined at a portion of a rear surface of the insert (see fig. 5, near rear portion of 7).

Regarding claim 18, ‘498 teaches that a portion of the knob inner provides a light diffusing part configured to diffuse light (25).
Regarding claim 19, ‘498 teaches that the insert is disposed at a central portion of the knob inner (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012056498 in view of Jung (U.S. 10,458,656).
Regarding claim 1, ‘498 teaches a structure; and 
a manipulating part (see description, operation knob provided on a panel portion of a housing) comprising 
(i) a control panel (panel section 2) and 
(ii) a knob assembly (see fig. 1, 5) that is coupled to the control panel, wherein the knob assembly includes: 
a knob body (object 3, reflecting plate 32 and light diffusing member 25 form knob body) that is disposed at a front surface of the control panel and that is configured to rotate with respect to a rotation shaft (shaft 7a) extended in a front-rear direction, 
a knob ring (structure around knob, including 5a, 24, 9) that is disposed at a rear side of the knob body and that has a diameter greater than a diameter of the knob body (see fig. 1, 5), and 
a light source part (light source 21) that is disposed at the rear side of the knob body and that includes one or more light sources (LEDs 27) configured to irradiate light to the rear side of the knob body, 
wherein a portion of a rear surface of the knob body includes a first reflective surface (reflecting plate 32 at rear side of knob body as shown in fig. 5) configured to reflect light, and 
wherein a portion of a surface of the knob ring includes a second reflective surface  (second reflection surface 24) configured to reflect light, the portion of the surface of the knob ring facing the knob body (see fig. 5).
‘498 does not specifically teach a cooktop, comprising: a heating part configured to heat a target object, wherein the knob is configured to control the heating part.
Jung teaches a cooktop, comprising: a heating part configured to heat a target object, wherein the knob is configured to control the heating part (part of stove).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used ‘498 to create a backlit and aesthetically pleasing knob to control a stove as taught by Jung.
Regarding claim 2, ‘498 further teaches that the knob ring (structure around knob) further comprises: 
a plate (surface that 24 is located on); and 
a ring (edge part 5a) that surrounds an outer edge of the plate, that protrudes from the plate, that has a diameter greater than the diameter of the knob body, and that defines an exterior of the knob assembly, wherein the second reflective surface (24) comprises (i) a third reflective surface defined at a portion of a front surface of the plate (see annotated fig. 5) and (ii) a fourth reflective surface defined at a portion of an inner surface of the ring (see annotated fig. 5).

    PNG
    media_image1.png
    391
    438
    media_image1.png
    Greyscale

Regarding claim 3, ‘498 teaches a portion of the knob body is inserted into a space defined by the plate and the ring (see fig. 5).

Regarding claim 4, ‘498 teaches that the knob body comprises a light diffusing part configured to diffuse light (light diffusing part 25).

Regarding claim 5, ‘498 teaches that the knob body further comprises: 
a knob that defines an exterior of a front surface of the knob assembly (see fig. 1, 5, object 3forms exterior surface) and that defines an opening at a rear side defining a first inner space (see fig. 5, 3 forms inner space that 25 is located at), 
a knob inner (25) that is inserted into the first inner space (25a) and that defines an opening at a rear side defining a second inner space (see fig. 5, defines rear inner space), and an insert (shaft 7) that is inserted into the second inner space (inserted through inner space and through holes).

Regarding claim 6, ‘498 teaches that the first reflective surface (22) is defined at a portion of a rear surface of the insert (see fig. 5, near rear surface of 7).

Regarding claim 7, ‘498 a portion of the knob inner provides a light diffusing part (25) configured to diffuse light.

Regarding claim 8, ‘498 teaches the insert is disposed at a central portion of the knob inner (see fig. 5).

Regarding claim 9, ‘498 teaches that the knob ring (5a) defines one or more openings, the light source part is disposed at a rear side of the knob ring (see fig. 5, behind 5a), and at least one of the one or more light sources is disposed at a rear side of the one or more openings of the knob ring (in center opening).




Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘498 in view of Jung, further in view of JP2008288188A, included on IDS.
Regarding claim 10, ‘498 does not teach further comprising: 
a supporter that is disposed between the knob ring and the light source part and that includes the light source part coupled to a rear surface of the supporter.
'188 teaches a supporter that is disposed between the knob ring and the light source part and that includes the light source part coupled to a rear surface of the supporter (base material 22).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the base material as taught by ‘188 in the structure of ‘498 to further diffuse the light, preventing any glare or light leakage from around the diffusing structure of 25. Additionally such structure would fill the gaps of ‘188 and can be used to further prevent foreign debris from entering the structure.

Regarding claim 11, ‘188 teaches that the supporter (2) comprises one or more convex parts (see fig. 2, 3) that protrude forward from a front surface of a position corresponding to a position of one of the one or more light sources and that pass through the one or more openings (see fig. 2, 3 passes through central opening).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘498 in view of  JP2008288188A.

Regarding claim 20, ‘498 does not teach further comprising: a supporter that is disposed between the knob ring and the light source part, that includes the light source part coupled to a rear surface of the supporter, and that includes a convex part protruding forward from a front surface of a position corresponding to a position of one of the one or more light sources, wherein the knob ring defines one or more openings, and wherein the convex part passes through the one or more openings. 
'188 teaches a supporter that is disposed between the knob ring and the light source part and that includes the light source part coupled to a rear surface of the supporter (base material 22, couples to rear substrate), and that includes a convex part protruding forward from a front surface of a position corresponding to a position of one of the one or more light sources, wherein the knob ring defines one or more openings, and wherein the convex part passes through the one or more openings (see fig. 2, 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the base material as taught by ‘188 in the structure of ‘498 to further diffuse the light, preventing any glare or light leakage from around the diffusing structure of 25. Additionally such structure would fill the gaps of ‘188 and can be used to further prevent foreign debris from entering the structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875